Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On January 13, 2010, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2010) and
discretionary 2009 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company's 2009 proxy statement.





 
Name and Title
 
Base Salary in 2010
   
Bonus Award for 20091
                   
Paul J. Borden
President and Chief Executive Officer
  $ 271,317     $ 208,411 2                      
Curt R. Noland
Vice President
  $ 175,579     $ 155,114                        
Erin N. Ruhe
Vice President, Treasurer and Controller
  $ 142,055     $ 129,138  



































____________________
1. Includes a holiday bonus paid to each of the named executive officers based
on a percentage of salary of $7,902 for Mr. Borden, $5,114 for Mr. Noland and
$4,138 for Ms. Ruhe.
2. Includes a gross-up bonus of  $50,509 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.